BYLAWS OF ALBA MINERAL EXPLORATION, INC. (A DELAWARE CORPORATION) BYLAWS TABLE OF CONTENTS Page Number ARTICLE ONE - OFFICES 1 Section 1. Registered Office 1 Section 2. Other Offices 1 ARTICLE TWO - MEETINGS OF SHAREHOLDERS 1 Section 1. Place 1 Section 2. Time of Annual Meeting 1 Section 3. Call of Special Meetings 1 Section 4. Conduct of Meetings 1 Section 5. Notice and Waiver of Notice 2 Section 6. Business of Special Meeting 2 Section 7. Quorum 2 Section 8. Voting Per Share 2 Section 9. Voting of Shares 3 Section 10. Proxies 3 Section 11. Shareholder List 4 Section 12. Action Without Meeting 4 Section 13. Fixing Record Date 4 Section 14. Inspectors and Judges 4 Section 15. Voting for Directors 5 ARTICLE THREE - DIRECTORS 5 Section 1. Number, Election and Term. 5 Section 2. Vacancies 5 Section 3. Powers 5 Section 4. Place of Meetings 6 Section 5. Annual Meeting 6 Section 6. Regular Meetings 6 Section 7. Special Meetings and Notice 6 Section 8. Quorum; Required Vote; Presumption of Assent 6 Section 9. Action Without Meeting 6 Section 10. Conference Telephone or Similar Communications Equipment Meetings 7 Section 11. Committees 7 Section 12. Compensation of Directors 7 Section 13. Chairman of the Board 7 ARTICLE FOUR - OFFICERS 8 Section 1. Positions 8 Section 2. Election of Specified Officers by Board 8 Section 3. Election or Appointment of Other Officers 8 Section 4. Salaries 8 Section 5. Term; Resignation 8 Section 6. President 8 Section 7. Vice Presidents 8 Section 8. Secretary 9 Section 9. Treasurer 9 Section 10. Other Officers, Employees and Agents 9 ARTICLE FIVE - CERTIFICATES FOR SHARES 9 9Section 1. Issue of Certificates 9 Section 2. Legends for Preferences and Restrictions on Transfer 9 Section 3. Facsimile Signatures 10 Section 4. Lost Certificates 10 Section 5. Transfer of Shares 10 Section 6. Registered Shareholders 10 ARTICLE SIX - GENERAL PROVISIONS 11 Section 1. Dividends 11 Section 2. Reserves 11 Section 3. Checks 11 Section 4. Fiscal Year 11 Section 5. Seal 11 Section 6. Gender 11 ARTICLE SEVEN - AMENDMENTS OF BYLAWS 11 ii ALBA MINERAL EXPLORATION, INC. BYLAWS ARTICLE ONE OFFICES Section 1.Registered Office.The registered office of Alba Mineral Exploration, Inc., a Delaware corporation (the “Corporation”), shall be located in the City of Wilmington, State of Delaware, unless otherwise designated by the Board of Directors. Section 2.Other Offices.The Corporation may also have offices at such other places, either within or without the State of Delaware, as the Board of Directors of the Corporation (the “Board of Directors”) may determine from time to time or as the business of the Corporation may require. ARTICLE TWO MEETINGS OF SHAREHOLDERS Section 1.Place.All annual meetings of shareholders shall be held at such place, within or without the State of Delaware, as may be designated by the Board of Directors and stated in the notice of the meeting or in a duly executed waiver of notice thereof.Special meetings of shareholders may be held at such place, within or without the State of Delaware, and at such time as shall be stated in the notice of the meeting or in a duly executed waiver of notice thereof. Section 2.Time of Annual Meeting.Annual meetings of shareholders shall be held on such date and at such time fixed, from time to time, by the Board of Directors, provided that there shall be an annual meeting held every year at which the shareholders shall elect a Board of Directors and transact such other business as may properly be brought before the meeting. Section 3.Call of Special Meetings.Special meetings of the shareholders shall be held if called by the Board of Directors, the President, or if the holders of not less than fifty percent (50%) of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the Secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held. Section 4.Conduct of Meetings.The Chairman of the Board (or in his or her absence, the President or such other designee of the Chairman of the Board) shall preside at the annual and special meetings of shareholders and shall be given full discretion in establishing the rules and procedures to be followed in conducting the meetings, except as otherwise provided by law or in these Bylaws. Section 5.Notice and Waiver of Notice.Except as otherwise provided by law, written or printed notice stating the place, day and hour of the meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten (10) nor more than sixty (60) days before the day of the meeting, either personally or by first-class mail, by or at the direction of the President, the Secretary, or the officer or person calling the meeting, to each shareholder of record entitled to vote at such meeting.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail addressed to the shareholder at his, her or its address as it appears on the stock transfer books of the Corporation, with postage thereon prepaid.If a meeting is adjourned to another time and/or place, and if an announcement of the adjourned time and/or place is made at the meeting, it shall not be necessary to give notice of the adjourned meeting unless the Board of Directors, after adjournment, fixes a new record date for the adjourned meeting.Whenever any notice is required to be given to any shareholder, a waiver thereof in writing signed by the person or persons entitled to such notice, whether signed before, during or after the time of the meeting stated therein, and delivered to the Corporation for inclusion in the minutes or filing with the corporate records, shall be equivalent to the giving of such notice.Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the shareholders need be specified in any written waiver of notice.Attendance of a person at a meeting shall constitute a waiver of (a)lack of or defective notice of such meeting, unless the person objects at the beginning to the holding of the meeting or the transacting of any business at the meeting, or (b)lack of defective notice of a particular matter at a meeting that is not within the purpose or purposes described in the meeting notice, unless the person objects to considering such matter when it is presented. Section 6.Business of Special Meeting.Business transacted at any special meeting shall be confined to the purposes stated in the notice thereof. Section 7.Quorum.Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of these shares exists with respect to that matter.Except as otherwise provided in the Articles of Incorporation or by law, a majority of the shares entitled to vote on the matter by each voting group, represented in person or by proxy, shall constitute a quorum at any meeting of shareholders, but in no event shall a quorum consist of less than one-third (1/3) of the shares of each voting group entitled to vote.If less than a majority of outstanding shares entitled to vote are represented at a meeting, a majority of the shares so represented may adjourn the meeting from time to time without further notice.After a quorum has been established at any shareholders’ meeting, the subsequent withdrawal of shareholders, so as to reduce the number of shares entitled to vote at the meeting below the number required for a quorum, shall not affect the validity of any action taken at the meeting or any adjournment thereof.Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting. Section 8.Voting Per Share.Except as otherwise provided in the Articles of Incorporation or by law, each shareholder is entitled to one (1) vote for each outstanding share held by him, her or it on each matter voted at a shareholders' meeting. 2 Section 9.Voting of Shares.A shareholder may vote at any meeting of shareholders of the Corporation, either in person or by proxy.Shares standing in the name of another corporation, domestic or foreign, may be voted by the officer, agent or proxy designated by the bylaws of such corporate shareholder or, in the absence of any applicable bylaw, by such person or persons as the board of directors of the corporate shareholder may designate.In the absence of any such designation, or, in case of conflicting designation by the corporate shareholder, the chairman of the board, the president, any vice president, the secretary and the treasurer of the corporate shareholder, in that order, shall be presumed to be fully authorized to vote such shares.Shares held by an administrator, executor, guardian, personal representative, or conservator may be voted by him, her or it, either in person or by proxy, without a transfer of such shares into his, her or its name.Shares standing in the name of a trustee may be voted by him, her or it, either in person or by proxy, but no trustee shall be entitled to vote shares held by him, her or it without a transfer of such shares into his, her or its name or the name of his, her or its nominee.Shares held by or under the control of a receiver, a trustee in bankruptcy proceedings, or an assignee for the benefit of creditors may be voted by such person without the transfer thereof into his, her or its name.If shares stand of record in the names of two or more persons, whether fiduciaries, members of a partnership, joint tenants, tenants in common, tenants by the entirety or otherwise, or if two or more persons have the same fiduciary relationship respecting the same shares, unless the Secretary of the Corporation is given notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, then acts with respect to voting shall have the following effect:(a)if only one votes, in person or by proxy, his, her or its act binds all; (b)if more than one vote, in person or by proxy, the act of the majority so voting binds all; (c)if more than one vote, in person or by proxy, but the vote is evenly split on any particular matter, each faction is entitled to vote the share or shares in question proportionally; or (d)if the instrument or order so filed shows that any such tenancy is held in unequal interest, a majority or a vote evenly split for purposes hereof shall be a majority or a vote evenly split in interest.The principles of this paragraph shall apply, insofar as possible, to execution of proxies, waivers, consents, or objections and for the purpose of ascertaining the presence of a quorum. Section 10.Proxies.Any shareholder of the Corporation, other person entitled to vote on behalf of a shareholder pursuant to law, or attorney-in-fact for such persons may vote the shareholder’s shares in person or by proxy.Any shareholder of the Corporation may appoint a proxy to vote or otherwise act for him, her or it by signing an appointment form, either personally or by his, her or its attorney-in-fact.An executed telegram or cablegram appearing to have been transmitted by such person, or a photographic, photostatic, or equivalent reproduction of an appointment form, shall be deemed a sufficient appointment form.An appointment of a proxy is effective when received by the Secretary of the Corporation or such other officer or agent who is authorized to tabulate votes, and shall be valid for up to 11 months, unless a longer period is expressly provided in the appointment form.The death or incapacity of the shareholder appointing a proxy does not affect the right of the Corporation to accept the proxy’s authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his, her or its authority under the appointment.An appointment of a proxy is revocable by the shareholder unless the appointment is coupled with an interest. 3 Section 11.Shareholder List.After fixing a record date for a meeting of shareholders, the Corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of the meeting, arranged by voting group with the address of, and the number and class and series, if any, of shares held by each.The shareholders’ list must be available for inspection by any shareholder for a period of ten (10) days prior to the meeting or such shorter time as exists between the record date and the meeting and continuing through the meeting at the Corporation’s principal office, at a place identified in the meeting notice in the city where the meeting will be held, or at the office of the Corporation’s transfer agent or registrar.Any shareholder of the Corporation or his, her or its agent or attorney is entitled on written demand to inspect the shareholders’ list (subject to the requirements of law), during regular business hours and at his, her or its expense, during the period it is available for inspection.The Corporation shall make the shareholders’ list available at the meeting of shareholders, and any shareholder or his, her or its agent or attorney is entitled to inspect the list at any time during the meeting or any adjournment. Section 12.Action Without Meeting.Any action required by law to be taken at a meeting of shareholders, or any action that may be taken at a meeting of shareholders, may be taken without a meeting or notice if a consent in writing, setting forth the action so taken, shall be signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted with respect to the subject matter thereof, and such consent shall have the same force and effect as a vote of shareholders taken at such a meeting. Section 13.Fixing Record Date.For the purpose of determining shareholders entitled to notice of or to vote at any meeting of shareholders or any adjournment thereof, or entitled to receive payment of any dividend, or in order to make a determination of shareholders for any other proper purposes, the Board of Directors may fix in advance a date as the record date for any such determination of shareholders, such date in any case to be not more than sixty (60) days, and, in case of a meeting of shareholders, not less than ten (10) days, prior to the date on which the particular action requiring such determination of shareholders is to be taken.If no record date is fixed for the determination of shareholders entitled to notice of or to vote at a meeting of shareholders, or shareholders entitled to receive payment of a dividend, the date on which the notice of the meeting is mailed or the date on which the resolutions of the Board of Directors declaring such dividend is adopted, as the case may be, shall be the record date for such determination of shareholders.When a determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this Section13, such determination shall apply to any adjournment thereof, except where the Board of Directors fixes a new record date for the adjourned meeting or as required by law. Section 14.Inspectors and Judges.The Board of Directors in advance of any meeting may, but need not, appoint one or more inspectors of election or judges of the vote, as the case may be, to act at the meeting or any adjournment(s) thereof.If any inspector or inspectors, or judge or judges, are not appointed, the person presiding at the meeting may, but need not, appoint one or more inspectors or judges.In case any person who may be appointed as an inspector or judge fails to appear or act, the vacancy may be filled by the Board of Directors in advance of the meeting, or at the meeting by the person presiding thereat.The inspectors or 4 judges, if any, shall determine the number of shares of stock outstanding and the voting power of each, the shares of stock represented at the meeting, the existence of a quorum, the validity and effect of proxies, and shall receive votes, ballots and consents, hear and determine all challenges and questions arising in connection with the right to vote, count and tabulate votes, ballots and consents, determine the result, and do such acts as are proper to conduct the election or vote with fairness to all shareholders.On request of the person presiding at the meeting, the inspector or inspectors or judge or judges, if any, shall make a report in writing of any challenge, question or matter determined by him, her or them, and execute a certificate of any fact found by him, her or them. Section 15.Voting for Directors.Unless otherwise provided in the Articles of Incorporation, directors shall be elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present. ARTICLE THREE DIRECTORS Section 1.Number, Election and Term.The number of directors of the Corporation shall be fixed from time to time, within the limits specified by the Articles of Incorporation, by resolution of the Board of Directors; provided, however, no director’s term shall be shortened by reason of a resolution reducing the number of directors.The directors shall be elected at the annual meeting of the shareholders, except as provided in Section2 of this Article Three, and each director elected shall hold office for the term for which he or she is elected and until his or her successor is elected and qualified or until his or her earlier resignation, removal from office or death.Directors must be natural persons who are 18 years of age or older but need not be residents of the State of Delaware, shareholders of the Corporation or citizens of the United States.Any director may be removed at any time, with or without cause, at a special meeting of the shareholders called for that purpose. Section 2.Vacancies.A director may resign at any time by giving written notice to the Corporation, the Board of Directors or the Chairman of the Board.Such resignation shall take effect when the notice is delivered unless the notice specifies a later effective date, in which event the Board of Directors may fill the pending vacancy before the effective date if they provide that the successor does not take office until the effective date.Any vacancy occurring in the Board of Directors and any directorship to be filled by reason of an increase in the size of the Board of Directors shall be filled by the affirmative vote of a majority of the current directors though less than a quorum of the Board of Directors, or may be filled by an election at an annual or special meeting of the shareholders called for that purpose, unless otherwise provided by law.A director elected to fill a vacancy shall be elected for the unexpired term of his or her predecessor in office, or until the next election of one or more directors by shareholders if the vacancy is caused by an increase in the number of directors. Section 3.Powers.Except as provided in the Articles of Incorporation and by law, all corporate powers shall be exercised by or under the authority of, and the business and affairs of the Corporation shall be managed under the direction of, its Board of Directors. 5 Section 4.Place of Meetings.Meetings of the Board of Directors, regular or special, may be held either within or without the State of Delaware. Section 5.Annual Meeting.The first meeting of each newly elected Board of Directors shall be held, without call or notice, immediately following each annual meeting of shareholders. Section 6.Regular Meetings.Regular meetings of the Board of Directors may also be held without notice at such time and at such place as shall from time to time be determined by the Board of Directors. Section 7.Special Meetings and Notice.Special meetings of the Board of Directors may be called by the Chairman of the Board or by the President and shall be called by the Secretary on the written request of any two directors.Written notice of special meetings of the Board of Directors shall be given to each director at least forty-eight (48) hours before the meeting.Except as required by statute, neither the business to be transacted at, nor the purpose of, any regular or special meeting of the Board of Directors need be specified in the notice or waiver of notice of such meeting.Notices to directors shall be in writing and delivered personally or mailed to the directors at their addresses appearing on the books of the Corporation.Notice by mail shall be deemed to be given at the time when the same shall be received.Notice to directors may also be given by telegram, teletype or other form of electronic communication.Notice of a meeting of the Board of Directors need not be given to any director who signs a written waiver of notice before, during or after the meeting.Attendance of a director at a meeting shall constitute a waiver of notice of such meeting and a waiver of any and all objections to the place of the meeting, the time of the meeting and the manner in which it has been called or convened, except when a director states, at the beginning of the meeting or promptly upon arrival at the meeting, any objection to the transaction of business because the meeting is not lawfully called or convened. Section 8.Quorum; Required Vote; Presumption of Assent.A majority of the number of directors fixed by, or in the manner provided in, these Bylaws shall constitute a quorum for the transaction of business; provided, however, that whenever, for any reason, a vacancy occurs in the Board of Directors, a quorum shall consist of a majority of the remaining directors until the vacancy has been filled.The act of a majority of the directors present at a meeting at which a quorum is present when the vote is taken shall be the act of the Board of Directors.A director of the Corporation who is present at a meeting of the Board of Directors or a committee of the Board of Directors when corporate action is taken shall be presumed to have assented to the action taken, unless he or she objects at the beginning of the meeting, or promptly upon his or her arrival, to holding the meeting or transacting specific business at the meeting, or he or she votes against or abstains from the action taken. Section 9.Action Without Meeting.Any action required or permitted to be taken at a meeting of the Board of Directors or a committee thereof may be taken without a meeting if a consent in writing, setting forth the action taken, is signed by all of the members of the Board of Directors or the committee, as the case may be, and such consent shall have the same force and effect as a unanimous vote at a meeting.Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.A consent 6 signed under this Section 9 shall have the effect of a meeting vote and may be described as such in any document. Section 10.Conference Telephone or Similar Communications Equipment Meetings.Members of the Board of Directors may participate in a meeting of the Board by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other at the same time.
